PER CURIAM.
For the reasons stated in the decision at special term, and because of the misjoinder of parties plaintiff (Nagel v. Lutz, 41 App. Div. 193, 58 N. Y. Supp. 816), judgment affirmed, with costs, and leave is granted to sever the action, pursuant to section 497 of the Code of Civil Procedure, on payment of the costs as stated in the interlocutory judgment and of this appeal. All concur, except HOUGHTON, J., who dissents as to misjoinder of plaintiffs, and concurs in sustaining demurrer as to third cause of action only.